                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 1 of 36



                    1   COOLEY LLP
                        JOHN W. CRITTENDEN (101634) (jcrittenden@cooley.com)
                    2   ANGELA L. DUNNING (212047) (adunning@cooley.com)
                        KELLEY B. HARRINGTON (316364) (kharrington@cooley.com)
                    3   101 California Street, 5th Floor
                        San Francisco, California 94111-5800
                    4   Telephone:     +1 415 693 2000
                        Facsimile:     +1 415 693 2222
                    5
                        Attorneys for Plaintiff
                    6   SUTTER HILL VENTURES

                    7

                    8                               UNITED STATES DISTRICT COURT
                    9                          NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11   SUTTER HILL VENTURES, a California          Case No.
                        Limited Partnership,
                   12                                               COMPLAINT FOR:
                                       Plaintiff,
                   13                                               (1) FEDERAL TRADEMARK INFRINGEMENT
                              v.                                    UNDER 15 U.S.C. § 1114;
                   14
                        SUTTER ROCK CAPITAL CORP., a                (2) UNFAIR COMPETITION AND FALSE
                   15   Maryland Corporation,                       DESIGNATION OF ORIGIN UNDER 15 U.S.C.
                                                                    § 1125;
                   16                  Defendant.
                                                                    (3) UNFAIR COMPETITION UNDER CAL.
                   17                                               BUS. & PROF. CODE § 17200, ET SEQ.; AND

                   18                                               (4) COMMON LAW TRADEMARK
                                                                    INFRINGEMENT
                   19
                                                                    DEMAND FOR JURY TRIAL
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                     COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 2 of 36



                    1          Plaintiff Sutter Hill Ventures (“Plaintiff” or “Sutter Hill”) complains and alleges against

                    2   Sutter Rock Capital Corp. (“Defendant”) as follows:

                    3                                             THE PARTIES

                    4          1.        This is an action for infringement of Plaintiff’s federally-registered service mark

                    5   SUTTER HILL VENTURES® (U.S. Registration Nos. 3,355,261 and 3,355,262) under Section

                    6   32(1) of the Lanham Act, 15 U.S.C. § 1114(1); unfair competition and false designation of origin

                    7   in violation of Plaintiff’s rights in the marks SUTTER HILL and SUTTER HILL VENTURES®

                    8   (“Plaintiff’s Marks”) under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); substantial and

                    9   related claims of unfair competition under Cal. Bus. & Prof. Code § 17200 et seq., and trademark

                   10   infringement under California common law.

                   11          2.        Plaintiff Sutter Hill Ventures is a limited partnership organized under the laws of

                   12   the state of California with its principal place of business at 755 Page Mill Road, Bldg. A-200, Palo

                   13   Alto, CA 94304.

                   14          3.        On information and belief, Defendant Sutter Rock Capital Corp. is a corporation

                   15   organized under the laws of the state of Maryland with its principal place of business at One

                   16   Sansome Street, Suite 730, San Francisco, CA 94104.

                   17               JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

                   18          4.        This action arises under the federal trademark statute (the “Lanham Act”), 15 U.S.C.

                   19   § 1051 et seq.

                   20          5.        This Court has original subject matter jurisdiction over the federal claims pursuant

                   21   to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a).

                   22          6.        All other claims asserted in this action arise out of the same transaction or

                   23   occurrence, so that this Court has supplemental jurisdiction over all additional claims asserted in

                   24   this case under 28 U.S.C. § 1367(a).

                   25          7.        This Court has personal jurisdiction over Defendant by virtue of the fact that it

                   26   is headquartered in San Francisco, California, within this judicial district, and regularly conducts

                   27   business, including advertising, offering to sell, and selling its services in this district and

                   28   elsewhere in the United States. Further, Defendant’s wrongful acts complained of herein took
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 3 of 36



                    1   place, and have caused injury to Plaintiff, within this judicial district.

                    2           8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c)

                    3   because (I) Defendant conducts business within the State of California and this judicial district;

                    4   (ii) Defendant has caused services to be advertised, promoted, and sold under the confusingly

                    5   similar SUTTER ROCK and SUTTER ROCK CAPITAL marks in the State of California and this

                    6   judicial district; (iii) the causes of action asserted in this Complaint arise out of Defendant’s

                    7   contacts within the State of California and this judicial district; and (iv) Defendant has caused

                    8   tortious injury to Plaintiff in the State of California and this judicial district.

                    9           9.      This is an Intellectual Property Action to be assigned on a district-wide basis

                   10   pursuant to Civil L.R. 3-2(c).

                   11                                       FACTUAL BACKGROUND

                   12                 PLAINTIFF’S BUSINESS AND THE SUTTER HILL VENTURES® MARK

                   13           10.     Plaintiff is a leading private equity firm focused on venture capital investments in

                   14   start-up, early-stage, and later-stage high-growth companies. Established in 1962 as part of Sutter

                   15   Hill Company in Silicon Valley (long before the region was even known by that name) and joined

                   16   by venture capital legends Paul M. Wythes and William H. Draper III in 1964 and 1965,

                   17   respectively, Plaintiff is one of the oldest venture capital firms still in operation, using the SUTTER

                   18   HILL name for venture capital services since the 1960s and the SUTTER HILL VENTURES name

                   19   since 1970.      Plaintiff’s investments are focused in the technology, healthcare, software,

                   20   semiconductor, telecommunication and consumer sectors. Plaintiff has helped build successful

                   21   companies by guiding them from start-up through financings, investments, initial public offerings,

                   22   and acquisitions for over six decades. Indeed, Plaintiff has invested in more than 300 companies

                   23   since its inception, with successful exits in public portfolio companies including Aruba Networks,

                   24   Portola Pharmaceuticals, Inc., Smartsheet Inc., Pure Storage, Inc., Yext, Inc., Corcept Therapeutics

                   25   Inc., Quinstreet, Inc., Shutterfly, Inc., Data Domain Corporation, Forty Seven, Inc., and Nvidia

                   26   Corporation. Plaintiff’s current portfolio includes companies such as Snowflake, Inc., Clumio,

                   27   Sila, Lacework, Vlocity, and Grail, and Plaintiff has over $1 billion dollars in assets under

                   28   management. By providing a variety of venture capital, financial advisory, and business advisory
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               3                                     COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 4 of 36



                    1   services to companies and entrepreneurs, Plaintiff has created a highly favorable reputation and

                    2   substantial goodwill in Plaintiff’s Marks.

                    3           11.     On December 18, 2007 the United States Patent and Trademark Office (“USPTO”)

                    4   issued United States Service Mark Registration Nos. 3,355,261 and 3,355,262 for the word mark

                    5   SUTTER HILL VENTURES®, for “venture capital services, namely, providing financing to

                    6   companies and entrepreneurs; providing financial advisory services to companies and

                    7   entrepreneurs; forming capital investment funds to invest in companies and entrepreneurs,

                    8   managing capital investment funds” in International Class 36 and “strategic advisory services

                    9   relating to business management and business operations” in International Class 35, respectively.

                   10   Those registrations are in full force and effect and incontestable within the meaning of Section 15

                   11   of the Lanham Act, 15 U.S.C. § 1065.

                   12           12.     The filing date of the applications that matured into Plaintiff’s U.S. Registration

                   13   Nos. 3,355,261 and 3,355,262 (collectively, the “Sutter Hill Registrations”) is March 8, 2007,

                   14   giving Plaintiff constructive nationwide use of the SUTTER HILL VENTURES® mark and

                   15   priority over others as of that date.

                   16           13.     True and correct copies of the Sutter Hill Registrations and printouts from the

                   17   USPTO records showing the status and title of each Registration as of March 12, 2020 are attached

                   18   hereto as Exhibit A and incorporated by reference as though fully set forth herein.

                   19           14.     Plaintiff has devoted substantial time, effort, and resources to the development and

                   20   promotion of Plaintiff’s Marks and the services offered thereunder. Over the years, Plaintiff has

                   21   enjoyed unsolicited media coverage, including by The Wall Street Journal, TechCrunch, Fortune,

                   22   Yahoo! Finance, Seeking Alpha, The Mercury News and Silicon Valley Business Journal. As a

                   23   result of Plaintiff’s efforts and the quality of services offered under its marks, customers and

                   24   prospective customers for venture capital, financial advisory, business advisory, and related

                   25   services (including investors, companies, entrepreneurs, and others within the venture capital

                   26   ecosystem—e.g., engineers, marketing executives, and product development executives) have

                   27   come to recognize and rely upon Plaintiff’s Marks as indications of quality. Plaintiff’s Marks enjoy

                   28   substantial goodwill in the relevant marketplace and are valuable assets of Plaintiff.
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 5 of 36



                    1       DEFENDANT’S INFRINGING USE OF SUTTER ROCK AND SUTTER ROCK CAPITAL

                    2            15.   On information and belief, Defendant began using the infringing names SUTTER

                    3   ROCK and SUTTER ROCK CAPITAL to provide venture capital services or related services long

                    4   after Plaintiff began using and attained widespread recognition under the SUTTER HILL and

                    5   SUTTER HILL VENTURES® marks. According to Maryland state records, Defendant was

                    6   originally organized under the name “GSV Capital Corp.” on or about September 17, 2010, but

                    7   formally changed its name to “Sutter Rock Capital Corp.” on or about July 30, 2019.

                    8            16.   On information and belief, Defendant continues to hold itself out as and render

                    9   services under the names SUTTER ROCK and SUTTER ROCK CAPITAL. For instance, in a

                   10   September 3, 2019 press release, Defendant referred to itself as both “Sutter Rock” and “Sutter

                   11   Rock Capital.” A true and correct copy of this press release, accessed on March 12, 2020 at the

                   12   URL address investors.sutterrock.com/node/9976/pdf is attached hereto as Exhibit B and

                   13   incorporated by reference.

                   14            17.   Defendant provides venture capital and related investment services under the

                   15   SUTTER ROCK and SUTTER ROCK CAPITAL marks that are the same as or closely related to

                   16   the services offered by Plaintiff under its SUTTER HILL and SUTTER HILL VENTURES®

                   17   marks.

                   18            18.   As indicated in a July 31, 2019 press release, Defendant “seeks to invest in high-

                   19   growth, venture-backed private companies”—the very same type of companies Plaintiff invests in.

                   20   A true and correct copy of this press release, accessed on March 12, 2020 at the URL address

                   21   investors.sutterrock.com/node/9926/pdf is attached hereto as Exhibit C and incorporated by

                   22   reference. Similarly, in its September 3, 2019 press release (Ex. B), Defendant’s Chief Executive

                   23   Officer, Mark Klein, expressed eager anticipation about the company’s re-branding from “GSV

                   24   Capital Corp.” to “Sutter Rock Capital Corp.” as Defendant “continue[s] to manage [its] current

                   25   investments in market-leading companies”—again, the very same type of companies Defendant

                   26   invests in.

                   27            19.   According to Defendant’s September 3, 2019 press release (Ex. B) and the Sutter

                   28   Rock Portfolio page of Defendant’s website at the URL address sutterrock.com/portfolio, accessed
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          5                                     COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 6 of 36



                    1   on March 12, 2020, attached as Exhibit D hereto, and incorporated by reference, Defendant has

                    2   invested in a number of companies headquartered in San Francisco, California (Dropbox Inc.,

                    3   Nextdoor, Lyft, Inc., and Lime) and Silicon Valley (Course Hero, curious.com, Palantir, and

                    4   Coursera), where Plaintiff is headquartered and frequently does business.

                    5           20.     On information and belief, Defendant’s use of the SUTTER ROCK and SUTTER

                    6   ROCK CAPITAL marks to provide competing services in overlapping geographies and markets

                    7   has already caused actual trademark confusion. For example, on information and belief, an

                    8   individual in the financial industry who was already familiar with Plaintiff and aware of its

                    9   excellent reputation in the venture capital field saw an online posting for an “investment associate”

                   10   position with Sutter Rock Capital. On or about January 27, 2020, thinking the posting was for a

                   11   position with Plaintiff, he emailed Plaintiff to apply, not realizing that the posting was actually for

                   12   a position with different company—Defendant Sutter Rock Capital.

                   13           21.     On January 31, 2020, Plaintiff sent a cease and desist letter to Defendant, noting the

                   14   Sutter Hill Registrations and pointing out that Defendant’s use of marks confusingly similar to

                   15   SUTTER HILL VENTURES® violates Plaintiff’s trademark rights. The January 31, 2020 letter

                   16   gave Defendant actual notice of Plaintiff’s federally registered service marks and demanded that

                   17   Defendant immediately begin transitioning to a new name that is not confusingly similar to

                   18   Plaintiff’s mark.

                   19           22.     Despite being put on notice of its infringement, Defendant has refused to comply

                   20   with Plaintiff’s demands that it cease and desist from infringing Plaintiff’s Marks and has continued

                   21   to engage in its infringing activity.

                   22           23.     The SUTTER ROCK and SUTTER ROCK CAPITAL marks, as used by Defendant

                   23   are highly similar in appearance, sound, and meaning to Plaintiff’s marks SUTTER HILL and

                   24   SUTTER HILL VENTURES®.

                   25           24.     Defendant’s use of SUTTER ROCK and SUTTER ROCK CAPITAL described

                   26   herein is likely to cause, and already has caused, confusion with Plaintiff in the marketplace and

                   27   infringes Plaintiff’s valuable rights in Plaintiff’s Marks.

                   28           25.     Plaintiff is not affiliated with Defendant. Plaintiff has not consented to, sponsored,
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             6                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 7 of 36



                    1   endorsed, or approved of Defendant’s use of the marks SUTTER ROCK and SUTTER ROCK

                    2   CAPITAL in connection with the marketing, sale, or provision of any products or services.

                    3          26.     Plaintiff is informed and believes, and on that basis alleges, that Defendant’s actions

                    4   are willful and reflect an intent to confuse consumers and to profit from the goodwill and consumer

                    5   recognition associated with Plaintiff and Plaintiff’s Marks.

                    6                                      FIRST CAUSE OF ACTION

                    7                       FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)

                    8          27.     Plaintiff realleges and incorporates by reference paragraphs 1 through 26 of this

                    9   Complaint as if fully set forth herein.

                   10          28.     SUTTER HILL VENTURES® is an inherently distinctive, strong, valid, and

                   11   protectable incontestable registered service mark owned by Plaintiff.

                   12          29.     Plaintiff is informed and believes, and on that basis alleges, that Defendant has

                   13   marketed and rendered in commerce venture capital, financial advisory, and business advisory

                   14   services, or related services, under the SUTTER ROCK and SUTTER ROCK CAPITAL marks,

                   15   which are highly similar to the SUTTER HILL VENTURES® mark.

                   16          30.     Defendant’s use of the SUTTER ROCK and SUTTER ROCK CAPITAL marks in

                   17   connection with its venture capital, financial advisory, and business advisory services, or related

                   18   services, is likely to cause confusion, mistake, or deception as to the source or sponsorship of the

                   19   services and/or is likely to lead the consuming public to believe that Plaintiff has authorized,

                   20   approved, or somehow sponsored Defendant’s services.

                   21          31.     The actions of Defendant described above, and specifically, without limitation,

                   22   Defendant’s use of the terms SUTTER ROCK and SUTTER ROCK CAPITAL in connection with

                   23   its services, constitutes trademark infringement in violation of 15 U.S.C. § 1114.

                   24          32.     Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

                   25   actions of Defendant, which will continue unless Defendant is enjoined by this Court. Plaintiff

                   26   has no adequate remedy at law in that the amount of damage to Plaintiff’s business and reputation

                   27   and the diminution of the goodwill of the SUTTER HILL VENTURES® mark is difficult to

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 8 of 36



                    1    ascertain with specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C.

                    2    § 1116.

                    3           33.    Plaintiff is entitled to recover damages in an amount to be determined at trial and

                    4   the profits made by Defendant in the rendering of services through Defendant’s use of the terms

                    5   SUTTER ROCK and SUTTER ROCK CAPITAL in the United States. Furthermore, Plaintiff is

                    6   informed and believes, and on that basis alleges, that the actions of Defendant were undertaken

                    7   willfully and with the intention of causing confusion, mistake, and deception, making this an

                    8   exceptional case entitling Plaintiff to recover treble damages, reasonable attorneys’ fees, and costs

                    9   pursuant to 15 U.S.C. § 1117, as well as prejudgment interest.

                   10                                    SECOND CAUSE OF ACTION

                   11      FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125)

                   12           34.    Plaintiff realleges and incorporates by reference paragraphs 1 through 33 of this

                   13   Complaint as if fully set forth herein.

                   14           35.    Defendant has used in commerce and without Plaintiff’s authorization or consent

                   15   the terms SUTTER ROCK and SUTTER ROCK CAPITAL, which are highly similar to Plaintiff’s

                   16   SUTTER HILL and SUTTER HILL VENTURES® marks.

                   17           36.    Defendant’s actions as described herein are likely to cause confusion and deception

                   18   among the consuming public and are likely to lead the consuming public to believe that Plaintiff

                   19   has authorized, approved, or somehow sponsored Defendant’s services rendered under the

                   20   SUTTER ROCK and SUTTER ROCK CAPITAL marks.

                   21           37.    Defendant’s use of the terms SUTTER ROCK and SUTTER ROCK CAPITAL

                   22   described herein creates a false suggestion of an affiliation or connection between Defendant and

                   23   Plaintiff.

                   24           38.    Defendant’s actions constitute unfair competition and false designation of origin in

                   25   violation of 15 U.S.C. § 1125(a).

                   26           39.    Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

                   27   actions of Defendant, which will continue unless Defendant is enjoined by this Court. Plaintiff has

                   28   no adequate remedy at law in that the amount of damage to Plaintiff’s business and reputation and
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            8                                        COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 9 of 36



                    1   the diminution of the goodwill of Plaintiff’s Marks is difficult to ascertain with specificity. Plaintiff

                    2   is therefore entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

                    3           40.     Plaintiff is entitled to recover damages in an amount to be determined at trial and

                    4   profits made by Defendant in the rendering of services through use of the SUTTER ROCK and

                    5   SUTTER ROCK CAPITAL marks.

                    6                                      THIRD CAUSE OF ACTION

                    7                   UNFAIR COMPETITION (CAL. BUS. & PROF. CODE § 17200 ET SEQ.)

                    8           41.     Plaintiff realleges and incorporates by reference paragraphs 1 through 40 of this

                    9   Complaint as if fully set forth herein.

                   10           42.     By the acts described herein, Defendant has engaged in unlawful and unfair business

                   11   practices that have injured and will continue to injure Plaintiff’s business and property in violation

                   12   of Cal. Bus. & Prof. Code § 17200 et seq.

                   13           43.     Defendant’s acts alleged herein have caused monetary damages to Plaintiff in an

                   14   amount to be proven at trial.

                   15           44.     Defendant’s acts have caused, and will continue to cause, irreparable injury to

                   16   Plaintiff and its business, reputation, and trademark, unless and until Defendant is permanently

                   17   enjoined.

                   18           45.     Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

                   19   actions of Defendant unless Defendant is enjoined by this Court. Plaintiff has no adequate remedy

                   20   at law, in that the amount of damage to Plaintiff’s business and reputation and the diminution of

                   21   the goodwill of Plaintiff’s Marks is difficult to ascertain with specificity. Plaintiff is therefore

                   22   entitled to injunctive relief.

                   23           46.     Plaintiff is entitled to recover damages in an amount to be determined at trial and

                   24   profits made by Defendant in the rendering of services through use of the infringing SUTTER

                   25   ROCK and SUTTER ROCK CAPITAL marks.

                   26                                    FOURTH CLAIM FOR RELIEF

                   27                   TRADEMARK INFRINGEMENT UNDER CALIFORNIA COMMON LAW

                   28           47.     Plaintiff realleges and incorporates by reference paragraphs 1 through 46 of this
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             9                                         COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 10 of 36



                    1   Complaint as if fully set forth herein.

                    2          48.     As a result of its use of the name and mark SUTTER HILL and the name and mark

                    3   SUTTER HILL VENTURES® in rendering its venture capital services in California, Plaintiff owns

                    4   California common law rights in the SUTTER HILL mark from at least as early as 1964 and in the

                    5   SUTTER HILL VENTURES® mark from at least as early as April 1, 1970.

                    6          49.     The acts and conduct of Defendant as alleged in this Complaint, and in particular its

                    7   use of the infringing marks SUTTER ROCK and SUTTER ROCK CAPITAL in connection with

                    8   investing in, or rendering venture capital, financial advisory, or business advisory services or

                    9   related services to, businesses located in California, constitute trademark infringement under the

                   10   common law of California.

                   11          50.     Defendant’s acts alleged herein have caused monetary damages to Plaintiff in an

                   12   amount to be proven at trial.

                   13          51.     Defendant’s acts have caused, and will continue to cause, irreparable injury to

                   14   Plaintiff and its business, reputation, and trademarks, unless and until Defendant is permanently

                   15   enjoined.

                   16          52.     Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

                   17   actions of Defendant unless Defendant is enjoined by this Court. Plaintiff has no adequate remedy

                   18   at law, in that the amount of damage to Plaintiff’s business and reputation and the diminution of

                   19   the goodwill of Plaintiff’s Marks is difficult to ascertain with specificity. Plaintiff is therefore

                   20   entitled to injunctive relief.

                   21          53.     Plaintiff is entitled to recover damages in an amount to be determined at trial and

                   22   profits made by Defendant in the rendering of services through use of the SUTTER ROCK and

                   23   SUTTER ROCK CAPITAL marks.

                   24                                         PRAYER FOR RELIEF

                   25          WHEREFORE, Plaintiff prays for judgment against Defendant and requests all of the

                   26   following relief:

                   27          A.      A preliminary and permanent injunction enjoining Defendant and all of its

                   28   respective officers, agents, servants, representatives, employees, attorneys, parent and subsidiary
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          10                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 11 of 36



                    1   corporations, assigns and successors in interest, and all other persons acting in concert with it from

                    2   (i) using the SUTTER ROCK and SUTTER ROCK CAPITAL marks and trade names, or any other

                    3   mark or name confusingly similar to Plaintiff’s SUTTER HILL and SUTTER HILL VENTURES®

                    4   marks, in connection with the marketing, promotion, advertising, sale, or distribution of any

                    5   products and services; and (ii) engaging in any further acts of infringement of Plaintiff’s SUTTER

                    6   HILL and SUTTER HILL VENTURES® marks;

                    7          B.      An award of damages and all other appropriate monetary relief to Plaintiff, including

                    8   without limitation actual damages according to proof, disgorgement of Defendant’s profits, and the

                    9   cost of corrective advertising;

                   10          C.      A determination that Defendant’s infringement was willful, intentional, and

                   11   deliberate, warranting an award to Plaintiff of three times Defendants’ profits and three times

                   12   Plaintiff’s damages under 15 U.S.C. § 1117;

                   13          D.      A determination that this is an exceptional case, warranting an award of attorneys’

                   14   fees and costs to Plaintiff under 15 U.S.C. § 1117;

                   15          E.      An award of prejudgment and post judgment interest to Plaintiff; and

                   16          F.      Such other and further relief as the Court may deem just and equitable.

                   17   Dated: March 12, 2020                               COOLEY LLP
                                                                            JOHN W. CRITTENDEN (101634)
                   18                                                       ANGELA L. DUNNING (212047)
                                                                            KELLEY B. HARRINGTON (316364)
                   19

                   20
                                                                            By: /s/ John W. Crittenden
                   21                                                           John W. Crittenden (101634)
                   22                                                       Attorneys for Plaintiff
                                                                            SUTTER HILL VENTURES
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           11                                       COMPLAINT
                          Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 12 of 36



                    1                                       DEMAND FOR JURY TRIAL

                    2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

                    3   trial by jury of all issues triable of right by a jury.

                    4   Dated: March 12, 2020                                     COOLEY LLP
                                                                                  JOHN W. CRITTENDEN (101634)
                    5                                                             ANGELA L. DUNNING (212047)
                                                                                  KELLEY B. HARRINGTON (316364)
                    6

                    7
                                                                                  By: /s/ John W. Crittenden
                    8                                                                 John W. Crittenden (101634)
                    9                                                             Attorneys for Plaintiff
                                                                                  SUTTER HILL VENTURES
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               12                                     COMPLAINT
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 13 of 36




          EXHIBIT A
                         Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 14 of 36


       Generated on: This page was generated by TSDR on 2020-03-12 11:21:59 EDT
                 Mark: SUTTER HILL VENTURES




  US Serial Number: 77126121                                                        Application Filing Mar. 08, 2007
                                                                                                Date:
     US Registration 3355261                                                       Registration Date: Dec. 18, 2007
           Number:
             Register: Principal
           Mark Type: Service Mark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: The registration has been renewed.
         Status Date: Aug. 10, 2017
    Publication Date: Oct. 02, 2007



                                                                   Mark Information
          Mark Literal SUTTER HILL VENTURES
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
          Disclaimer: "VENTURES"

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: venture capital services, namely, providing financing to companies and entrepreneurs; providing financial advisory services to
                       companies and entrepreneurs; forming capital investment funds to invest in companies and entrepreneurs, managing capital
                       investment funds
         International 036 - Primary Class                                              U.S Class(es): 100, 101, 102
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Apr. 01, 1970                                               Use in Commerce: Apr. 01, 1970

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
            Filed 66A: No                                                         Currently No Basis: No
      Filed No Basis: No

                                                       Current Owner(s) Information
                         Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 15 of 36


          Owner Name: Sutter Hill Ventures, A California Limited Partnership
       Composed of: Sutter Hill L.L.C.
     Owner Address: 755 Page Mill Road, Suite A-200
                    Palo Alto, CALIFORNIA UNITED STATES 94304
   Legal Entity Type: LIMITED PARTNERSHIP                                          State or Country CALIFORNIA
                                                                                  Where Organized:

                                             Attorney/Correspondence Information
                                                                     Attorney of Record - None
                                                                           Correspondent
      Correspondent Sutter Hill Ventures, A California Limited Partner
      Name/Address: 755 Page Mill Road, Suite A-200
                    Palo Alto, CALIFORNIA UNITED STATES 94304
                                                               Domestic Representative - Not Found

                                                               Prosecution History
                                                                                                                   Proceeding
   Date                Description
                                                                                                                   Number
Aug. 10, 2017       NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Aug. 10, 2017       REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                              75461
Aug. 10, 2017       REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                          75461
Aug. 05, 2017       CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                 75461
Jun. 27, 2017       TEAS SECTION 8 & 9 RECEIVED
Jun. 27, 2017       TEAS CHANGE OF CORRESPONDENCE RECEIVED
Dec. 18, 2016       COURTESY REMINDER - SEC. 8 (10-YR)/SEC. 9 E-MAILED
Nov. 24, 2013       NOTICE OF ACCEPTANCE OF SEC. 8 & 15 - E-MAILED
Nov. 23, 2013       REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                           68335
Nov. 11, 2013       REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED                                                   68335
Nov. 22, 2013       CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                 68335
Nov. 11, 2013       TEAS SECTION 8 & 15 RECEIVED
Jul. 30, 2013       TEAS CHANGE OF CORRESPONDENCE RECEIVED
Dec. 18, 2007       REGISTERED-PRINCIPAL REGISTER
Oct. 02, 2007       PUBLISHED FOR OPPOSITION
Sep. 12, 2007       NOTICE OF PUBLICATION
Aug. 27, 2007       LAW OFFICE PUBLICATION REVIEW COMPLETED                                                      70884
Aug. 27, 2007       APPROVED FOR PUB - PRINCIPAL REGISTER
Aug. 22, 2007       EXAMINER'S AMENDMENT ENTERED                                                                 70884
Aug. 22, 2007       NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                 6328
Aug. 22, 2007       EXAMINERS AMENDMENT E-MAILED                                                                 6328
Aug. 22, 2007       EXAMINERS AMENDMENT -WRITTEN                                                                 82422
Aug. 01, 2007       TEAS/EMAIL CORRESPONDENCE ENTERED                                                            70884
Aug. 01, 2007       CORRESPONDENCE RECEIVED IN LAW OFFICE                                                        70884
Jul. 31, 2007       TEAS RESPONSE TO OFFICE ACTION RECEIVED
Jun. 28, 2007       NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                    6325
Jun. 28, 2007       NON-FINAL ACTION E-MAILED                                                                    6325
Jun. 28, 2007       NON-FINAL ACTION WRITTEN                                                                     82422
Jun. 20, 2007       ASSIGNED TO EXAMINER                                                                         82422
May 24, 2007        APPLICANT AMENDMENT PRIOR TO EXAMINATION - ENTERED                                           70884
May 24, 2007        ASSIGNED TO LIE                                                                              70884
May 08, 2007        TEAS VOLUNTARY AMENDMENT RECEIVED
Mar. 12, 2007       NEW APPLICATION ENTERED IN TRAM

                                                TM Staff and Location Information
                                                                    TM Staff Information - None
                                                                               File Location
                Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 16 of 36


Current Location: GENERIC WEB UPDATE          Date in Location: Aug. 10, 2017
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 17 of 36
                         Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 18 of 36


       Generated on: This page was generated by TSDR on 2020-03-12 11:20:57 EDT
                 Mark: SUTTER HILL VENTURES




  US Serial Number: 77126273                                                        Application Filing Mar. 08, 2007
                                                                                                Date:
     US Registration 3355262                                                       Registration Date: Dec. 18, 2007
           Number:
             Register: Principal
           Mark Type: Service Mark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: The registration has been renewed.
         Status Date: Aug. 05, 2017
    Publication Date: Oct. 02, 2007



                                                                   Mark Information
          Mark Literal SUTTER HILL VENTURES
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
          Disclaimer: "VENTURES"

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: strategic advisory services relating to business management and business operations
         International 035 - Primary Class                                              U.S Class(es): 100, 101, 102
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Apr. 01, 1970                                               Use in Commerce: Apr. 01, 1970

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
            Filed 66A: No                                                         Currently No Basis: No
      Filed No Basis: No

                                                       Current Owner(s) Information
        Owner Name: Sutter Hill Ventures, A California Limited Partnership
                       Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 19 of 36


       Composed of: Sutter Hill L.L.C.
     Owner Address: 755 Page Mill Road, Suite A-200
                    Palo Alto, CALIFORNIA UNITED STATES 94304
   Legal Entity Type: LIMITED PARTNERSHIP                                       State or Country CALIFORNIA
                                                                               Where Organized:

                                           Attorney/Correspondence Information
                                                                         Attorney of Record
      Attorney Name: John W. Crittenden
    Attorney Primary trademarks@cooley.com                                        Attorney Email Yes
     Email Address:                                                                  Authorized:
                                                                          Correspondent
      Correspondent Sutter Hill Ventures, A California Limited Partner
      Name/Address: 755 Page Mill Road, Suite A-200
                    Palo Alto, CALIFORNIA UNITED STATES 94304
   Correspondent e- trademarks@cooley.com myoung@cooley.com                    Correspondent e- Yes
              mail:                                                             mail Authorized:
                                                            Domestic Representative - Not Found

                                                            Prosecution History
                                                                                                                Proceeding
   Date              Description
                                                                                                                Number
Aug. 05, 2017    NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Aug. 05, 2017    REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                              75461
Aug. 05, 2017    REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                          75461
Aug. 05, 2017    CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                 75461
Jun. 27, 2017    TEAS SECTION 8 & 9 RECEIVED
Jun. 27, 2017    TEAS CHANGE OF CORRESPONDENCE RECEIVED
Dec. 18, 2016    COURTESY REMINDER - SEC. 8 (10-YR)/SEC. 9 E-MAILED
Nov. 22, 2013    NOTICE OF ACCEPTANCE OF SEC. 8 & 15 - E-MAILED
Nov. 22, 2013    REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                           68335
Nov. 11, 2013    REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED                                                   68335
Nov. 22, 2013    CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                 68335
Nov. 11, 2013    TEAS SECTION 8 & 15 RECEIVED
Jul. 30, 2013    TEAS CHANGE OF CORRESPONDENCE RECEIVED
Dec. 18, 2007    REGISTERED-PRINCIPAL REGISTER
Oct. 02, 2007    PUBLISHED FOR OPPOSITION
Sep. 12, 2007    NOTICE OF PUBLICATION
Aug. 27, 2007    LAW OFFICE PUBLICATION REVIEW COMPLETED                                                      70884
Aug. 27, 2007    APPROVED FOR PUB - PRINCIPAL REGISTER
Aug. 22, 2007    EXAMINER'S AMENDMENT ENTERED                                                                 70884
Aug. 22, 2007    NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                 6328
Aug. 22, 2007    EXAMINERS AMENDMENT E-MAILED                                                                 6328
Aug. 22, 2007    EXAMINERS AMENDMENT -WRITTEN                                                                 82422
Aug. 01, 2007    TEAS/EMAIL CORRESPONDENCE ENTERED                                                            70884
Aug. 01, 2007    CORRESPONDENCE RECEIVED IN LAW OFFICE                                                        70884
Jul. 31, 2007    TEAS RESPONSE TO OFFICE ACTION RECEIVED
Jun. 28, 2007    NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                    6325
Jun. 28, 2007    NON-FINAL ACTION E-MAILED                                                                    6325
Jun. 28, 2007    NON-FINAL ACTION WRITTEN                                                                     82422
Jun. 20, 2007    ASSIGNED TO EXAMINER                                                                         82422
May 24, 2007     APPLICANT AMENDMENT PRIOR TO EXAMINATION - ENTERED                                           70884
May 24, 2007     ASSIGNED TO LIE                                                                              70884
May 08, 2007     TEAS VOLUNTARY AMENDMENT RECEIVED
Mar. 13, 2007    NEW APPLICATION ENTERED IN TRAM
                Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 20 of 36


                                  TM Staff and Location Information
                                           TM Staff Information - None
                                                  File Location
Current Location: GENERIC WEB UPDATE                  Date in Location: Aug. 05, 2017
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 21 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 22 of 36




          EXHIBIT B
                     Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 23 of 36




Sutter Rock Capital to Ring the NASDAQ Stock Market Opening Bell
September 3, 2019

SAN FRANCISCO, Sept. 03, 2019 (GLOBE NEWSWIRE) -- Sutter Rock Capital Corp. (“Sutter Rock” or the “Company”) (Nasdaq:SSSS) today
announced that the Sutter Rock Team will ring the opening bell tomorrow, Wednesday, September 4 to commemorate the company’s re-branding from
GSV Capital Corp. to Sutter Rock Capital Corp., which was announced on July 31.

“We are honored to mark our transformation into an internally managed business development corporation with significant investable capital with this
Nasdaq bell ringing,” commented Klein. “We eagerly anticipate the value creation journey ahead of us as we make investments in institutionally-
backed private companies with clear paths to liquidity, and as we continue to manage our current investments in market-leading companies such as
Palantir, Coursera, Lyft, Lime, Nextdoor, and Aspiration.”

The opening bell will ring at 9:30 a.m. EDT. The ceremony may be viewed live at https://new.livestream.com/nasdaq/live.

Photos and videos of the ceremony will be made available on the company’s website at www.sutterrock.com.

About Sutter Rock Capital Corp

Sutter Rock Capital Corp. (Nasdaq:SSSS) is a publicly traded investment fund that seeks to invest in high-growth, venture-backed private companies.
The fund seeks to create a portfolio of high-growth emerging private companies via a repeatable and disciplined investment approach, as well as to
provide investors with access to such companies through its publicly traded common stock. Sutter Rock Capital is headquartered in San Francisco,
CA. www.sutterrock.com

Follow Sutter Rock Capital on Twitter: @Sutter_Rock_Cap

Find Sutter Rock Capital on LinkedIn: www.linkedin.com/company/sutterrock/

Forward-Looking Statements

Statements included herein may constitute “forward-looking statements,” which relate to future events or our future performance or financial condition.
These statements are not guarantees of our future performance, condition or results of operations and involve a number of risks and uncertainties.
Actual results may differ materially from those in the forward-looking statements as a result of a number of factors, including those described from time
to time in our filings with the SEC. Sutter Rock Capital Corp. undertakes no duty to update any forward-looking statements made herein, unless
required to do so by law.

Contact

Investors
Sutter Rock Capital Corp.
(650) 235-4769
IR@sutterrock.com

Media
Bill Douglass
Gotham Communications, LLC
bill@gothamcomm.com
(646) 504-0890




Source: Sutter Rock Capital Corp.




          http://investors.sutterrock.com/node/9976/pdf                                                                             03/12/2020
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 24 of 36




          EXHIBIT C
                     Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 25 of 36




GSV Capital Corp. Announces Rebranding to Sutter Rock Capital Corp.
July 31, 2019

SAN FRANCISCO, July 31, 2019 (GLOBE NEWSWIRE) -- Sutter Rock Capital Corp. (“Sutter Rock Capital” or the “Company”) (Nasdaq:SSSS)
today announced its rebranding from GSV Capital Corp., effective immediately.




   Sutter Rock Capital Logo




“The transition to Sutter Rock Capital coincides with the internalization of the Company’s management,” said Mark Klein, President and Chief
Executive Officer of Sutter Rock Capital. “We believe a new name appropriately reflects the opportunity ahead of Sutter Rock Capital as we look
towards the future.”

“As an internally managed BDC with significant investable capital, we look forward to constructing our portfolio by continuing to execute on our stated
strategy of making investments in leading, institutionally-backed private companies with clear paths to liquidity,” Klein continued.

About Sutter Rock Capital Corp.

Sutter Rock Capital Corp. (Nasdaq:SSSS) is a publicly traded investment fund that seeks to invest in high-growth, venture-backed private companies.
The fund seeks to create a portfolio of high-growth emerging private companies via a repeatable and disciplined investment approach, as well as to
provide investors with access to such companies through its publicly traded common stock. Sutter Rock Capital is headquartered in San Francisco,
CA. www.sutterrock.com

Forward-Looking Statements

Statements included herein may constitute “forward-looking statements,” which relate to future events or our future performance or financial condition.
These statements are not guarantees of our future performance, condition or results of operations and involve a number of risks and uncertainties.
Actual results may differ materially from those in the forward-looking statements as a result of a number of factors, including those described from time
to time in our filings with the SEC. Sutter Rock Capital Corp. undertakes no duty to update any forward-looking statements made herein, unless
required to do so by law.

Contact

Sutter Rock Capital Corp.
(650) 235-4769
IR@sutterrock.com

A photo accompanying this announcement is available at https://www.globenewswire.com/NewsRoom/AttachmentNg/efb30da7-ca7c-4b93-
bfb5-e7798d11cf06




Source: GSV Capital Corp




          http://investors.sutterrock.com/node/9926/pdf                                                                                03/12/20
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 26 of 36




          EXHIBIT D
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 27 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 28 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 29 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 30 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 31 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 32 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 33 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 34 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 35 of 36
Case 4:20-cv-01775-KAW Document 1 Filed 03/12/20 Page 36 of 36
